                Case 2:19-cv-00421-AC Document 23 Filed 10/14/20 Page 1 of 3


 1   SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
 2   42 N. Sutter Street, Suite 400
 3   Stockton, California 95202
     Telephone: (209) 948-9384
 4   Facsimile: (209) 948-0706
 5
 6   Attorney for Plaintiff
                                      UNITED STATES DISTRICT COURT
 7
 8                                   EASTERN DISTRICT OF CALIFORNIA

 9                                           SACRAMENTO BRANCH
10
     KATHRANE MARIE HUNT,                                       Case No.: 2:19-cv-00421-AC
11
                        Plaintiff,
12
     vs.                                                        STIPULATION AND PROPOSED ORDER
13                                                              FOR THE AWARD OF ATTORNEY FEES
     ANDREW SAUL,                                               PURSUANT TO THE EQUAL ACCESS
14                                                              TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     Commissioner of Social Security,
15
16                      Defendant
17
18           IT IS HEREBY STIPULATED by and between the parties through their undersigned
19   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees under the
20
     EAJA in the amount of TWO-THOUSAND FOUR-HUNDRED EIGHTY-FIVE dollars and
21
     FIVE cents ($2,485.05). This amount represents compensation for all legal services rendered on
22
23   behalf of Plaintiff, to date, by counsel in connection with this civil action, in accordance with 28

24   U.S.C. § 2412.
25           After the Court issues an order for EAJA fees and expenses to Plaintiff, the government
26
     will consider the matter of Plaintiff's assignment of EAJA fees and expenses to Plaintiff's
27
     attorney. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521 (2010), the ability to honor the
28

                               STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                                PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(D)
     2:19-CV-00421-AC                                                                              PAGE 1
                Case 2:19-cv-00421-AC Document 23 Filed 10/14/20 Page 2 of 3


 1   assignment will depend on whether the fees and expenses are subject to any offset allowed under
 2   the United States Department of the Treasury's Offset Program. After the order for EAJA fees
 3
     and expenses is entered, the government will determine whether they are subject to any offset.
 4
     Fees and expenses shall be made payable to Plaintiff, but if the Department of the Treasury
 5
 6   determines that Plaintiff does not owe a federal debt, then the government shall cause the

 7   payment of fees, expenses and costs to be made directly to Shellie Lott, pursuant to the
 8
     assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff's counsel.
 9
             This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA
10
     attorney fees and expenses, and does not constitute an admission of liability on the part of
11
12   Defendant under the EAJA. Payment of the agreed amount shall constitute a complete release

13   from, and bar to, any and all claims that Plaintiff and/or Plaintiff's counsel may have relating to
14
     EAJA attorney fees and expenses in connection with this action.
15
             This award is without prejudice to the rights of Plaintiff's counsel to seek Social Security
16
     Act attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.
17
18
19                                                   Respectfully submitted,
20
     Dated: October 14, 2020                          /s/ Shellie Lott
21                                                   SHELLIE LOTT
                                                     Attorney for Plaintiff
22
23
                                                     McGREGOR W. SCOTT
                                                     United States Attorney
24                                                   DEBORAH L. STACHEL
                                                     Regional Chief Counsel, Region IX
25
26   Date: October 14, 2020                           /s/ Donna W. Anderson
                                                     (As authorized via email on 10/9/20)
27                                                   Donna W. Anderson
                                                     Special Assistant United States Attorney
28

                           STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                            PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(D)
     2:19-CV-00421-AC                                                                               PAGE 2
                Case 2:19-cv-00421-AC Document 23 Filed 10/14/20 Page 3 of 3


 1   SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
 2   42 N. Sutter Street, Suite 400
 3   Stockton, California 95202
     Telephone: (209) 948-9384
 4   Facsimile: (209) 948-0706
 5
 6   Attorney for Plaintiff
                                      UNITED STATES DISTRICT COURT
 7
 8                                   EASTERN DISTRICT OF CALIFORNIA

 9                                           SACRAMENTO BRANCH
10
     KATHRANE MARIE HUNT,                                       Case No.: 2:19-cv-00421-AC
11
                        Plaintiff,
12
     vs.                                                        ORDER FOR THE AWARD OF
13                                                              ATTORNEY FEES PURSUANT TO THE
     ANDREW SAUL,                                               EQUAL ACCESS TO JUSTICE ACT, 28
14                                                              U.S.C. § 2412(d)
     Acting Commissioner of Social Security,
15
16                      Defendant
17
18           Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that attorney fees
19   under EAJA, in the amount of TWO-THOUSAND FOUR-HUNDRED EIGHTY-FIVE dollars
20
     and FIVE cents ($2,485.05), are awarded to Plaintiff, subject to the terms of the stipulation.
21
             IT IS SO ORDERED.
22
23
     Dated: October 14, 2020
24
25
26
27
28

                               STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                                PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(D)
     2:19-CV-00421-AC                                                                              PAGE 3
